Citation Nr: 1758282	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-43 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and from March 1965 to March 1968 in the Signal Corps of the United States Army.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A transcript of the hearing has been associated with the claims file.  The Veteran also had a hearing before a Decision Review Officer (DRO), prior to the certification of this case to the Board.  A copy of the transcript of that hearing has also been associated with the claims file.  

In June 2016, the Board remanded this matter for further development.  In November 2017, the Board sought a Veterans Health Administration (VHA) advisory specialist opinion.  The opinion was rendered in November 2017 and development of the Veteran's claim is complete.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving any doubt in favor of the Veteran, the Veteran's bilateral hearing loss is related to in-service acoustic trauma.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He contends that his currently diagnosed bilateral hearing loss results from in-service noise exposure from working to install and maintain communications equipment and from weapons fire during combat.  The Veteran reported that his hearing loss started in service and has gradually worsened, that his hearing loss in his right ear is worse because he fired on his right side, and that after service he was never exposed to noise as loud as the noises while in service.  During his hearing before the Board, the Veteran testified that when he was in Vietnam, he lost his ability to hear, though it would eventually clear up.  See January 2016 Board Hearing Transcript, p. 12.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran demonstrated a bilateral hearing loss disability pursuant to VA standards at the April 2008 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  Thus, the first element of a current disability has been met.

As to the second element of service connection, the Veteran reported in-service noise exposure from working to install and maintain communications equipment and from weapons fire during combat.  The Veteran's reports regarding noise exposure activities during service are supported by his service personnel records.  See Veteran's DD-214s (showing Veteran worked as a lineman and switchboard operator).  In light of the Veteran's competent and credible testimony regarding noise exposure in service, particularly the precision of his testimony, and given the Veteran's military duty history, the second element of in-service acoustic trauma is met.

The third and last element of the Veteran's claim for service connection is the existence of a causal link between his in-service acoustic trauma and his present hearing loss.  The November 2017 VHA medical opinion provider reviewed the record and opined that the Veteran's bilateral hearing loss is at least as likely as not due to his in-service noise exposure.  The opinion provider explained that the Veteran's 1968 separation examination showed some hearing loss in the Veteran's right ear at 4000 Hertz, even though the examination generally showed normal hearing.  The opinion provider further explained that the Veteran's hearing was not tested at frequencies of 3000 and 6000 Hertz at the time of separation and that those frequencies can be affected by noise exposure.  The opinion provider also noted that a January 2016 statement from the Veteran's spouse noted that the Veteran had a history of hearing difficulties.  Given the loss of hearing at the time of separation, the lack of testing at the time of separation, and the Veteran's spouse's statement regarding hearing difficulties, the opinion provider concluded that the Veteran's current hearing loss was at least as likely as not due to service.  The Board finds the November 2017 medical opinion highly probative, as it is supported by a rationale and based on the evidence of record including lay statements.

The Board notes that there are additional VA medical opinions on file.  However, the prior VA medical opinions are inadequate.  The April 2008, September 2013, and February 2014 VA examiners relied on the lack of hearing loss at the time of separation from service and failed to address the Veteran's reports regarding the progression of his hearing loss or to discuss whether the Veteran's hearing loss could be related to service.  The June 2017 VA examiner did not address the Veteran's reports of in-service noise exposure, including his statement that after service he was never exposed to noise as loud as the noises while in service, his report that his hearing loss in service followed exposure to loud noise, his contention that his right side hearing was worse because he fired on his right side, and the separation examination's finding of a hearing threshold of 35dB at 4000Hz in the right ear.

Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  

  
ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


